[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Amendment No. 3 to Research Agreements
Guardian - Intermolecular


Amendment No. 3
to the Research Agreements between
Guardian Industries and Intermolecular


WHEREAS GUARDIAN INDUSTRIES CORP., a Delaware corporation located at 2300 Harmon
Road, Auburn Hills, Michigan 48326 (hereinafter referred to as "Guardian") and
INTERMOLECULAR, INC., a Delaware corporation located at 3011 North First Street,
San Jose, California 95134 (hereinafter referred to as "Intermolecular"),
entered into the following agreements –


1.
A RESEARCH AGREEMENT effective Feb. 8, 2010 ("Wet Coating Master Agreement"),
which incorporates by reference a Task Order effective February 8, 2010, a Task
Order effective Jul. 22, 2010, a Task Order effective Oct. 22, 2010, a Task
Order effective May 1, 2011 as amended on November 1, 2011 and a Task Order
effective July 1, 2012.

2.
A RESEARCH AGREEMENT effective Jul. 15, 2010 ("Sputtered Coating Master
Agreement"), which incorporates by reference a Task Order effective Jul. 22,
2010, a Task Order effective November 30, 2010, a Task Order effective Jan. 1,
2012 and a Task Order effective June 1, 2012.

3.
An Amendment Number One to the Wet Coating Master Agreement and the Sputtered
Coating Master Agreement effective Jan. 1, 2012 (“Amendment Number One”).

4.
An Amendment Number Two to the Wet Coating Master Agreement and the Sputtered
Coating Master Agreement effective Dec. 31, 2013 (“Amendment Number Two”) (the
Wet Coating Master Agreement, the Sputtered Coating Master Agreement, Amendment
Number One and Amendment Number Two are herein collectively referred to as
“Agreements”);



WHEREAS Guardian and Intermolecular wish to modify the terms of the Agreements;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Guardian and Intermolecular agree to modify the
terms of the Agreements by this amendment (hereinafter “Amendment Number Three”)
as set forth below :
1.
AMENDMENT EFFECTIVE DATE

1.1
This Amendment shall have an effective date of January 31, 2014 (“Amendment
Three Effective Date”).

2.
TERM AND TERMINATION

2.1
Notwithstanding anything to the contrary in the Agreements, unless terminated by
mutual agreement, by convenience as described in Section 2.3 herein or for
breach, each of the Agreements shall terminate three (3) years from the
Amendment Three Effective Date (hereinafter defined as “Term”). For the
avoidance of doubt, and without limiting the effect of any other survival
clauses in the Agreements or the prior Amendments, all licenses, royalty
obligations and intellectual property provisions shall survive the expiration or
termination of the Agreements.

2.2
Either party may terminate this Agreement if the other party has materially
breached or defaulted in the performance of any of its material obligations, and
such default has continued for sixty (60) days after written notice was provided
to the breaching party by the non-breaching party. Termination will be effective
at the end of the sixty (60) day period unless the breach has been cured before
the expiration of the sixty (60) day period. For the avoidance of doubt, the
parties agree that Intermolecular shall be in material breach if, by way of
example, (i) during the Term, Intermolecular fails to provide the Equipment
Resources in Section 3.1 (a), (ii) during the Term, Intermolecular fails to
perform the activities specified in any Task Order, (iii) during any [***]
period of the Term, the personnel resources provided by Intermolecular as
documented in Intermolecular’s internal records are less than [***] of the
resources required to be provided in Section 3.1 (b) or (iv) if the parties
negotiating in good faith do not reach agreement under commercially reasonable
terms on any new Task Order within [***] of the first draft of that Task Order
provided by either party.


    
Page 1 of 6
Confidential Information
 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Amendment No. 3 to Research Agreements
Guardian - Intermolecular


2.3
Guardian may terminate the Agreements for convenience as described in this
Section 2.3 (“Termination for Convenience”). Guardian may terminate the
Agreements for convenience by giving written notice to Intermolecular (a)
between [***] (“First Window Period”) or (b) between [***] (“Second Window
Period”); provided that:

a.
If termination for convenience under this Section 2.3 is exercised during the
First Window Period, Guardian shall continue to pay to Intermolecular all
amounts due under Section 4.1 for the period from [***], as well as US$[***] as
a cancellation fee, and these Agreements will terminate on [***]; and

b.
If termination for convenience under this Section 2.3 is exercised during the
Second Window Period, Guardian shall continue to pay to Intermolecular all
amounts due under Section 4.1 for the period from [***], as well as US$[***] as
a cancellation fee, and these Agreements will terminate on [***].

3.
RESOURCES

3.1
Effective on the Amendment Three Effective Date and for the duration of the
Term, Intermolecular agrees to provide

a.
IMI Equipment/Software Resources(“Equipment Resources”) consisting of

i.
[***] ; and

b.
IMI Personnel Resources consisting of [***] FTEs for researchers dedicated to
the conduct of the Development Program, [***] FTEs for Process
Associate/Technician resources; [***] FTEs for equipment support resources (“FTE
Resources”)

to support the tasks related to the Agreements.
Additionally, Intermolecular estimates that it shall provide [***] FTE resources
for [***] in [***] in support of [***].
3.2
Effective on the Amendment Three Effective Date and for the duration of the
Term, Guardian agrees to provide [***] FTE resources to support the tasks
related to the Agreements.

4.
PROGRAM FEES

4.1
Effective on the Amendment Three Effective Date and for the duration of the
Term, Guardian shall pay Intermolecular $[***] (“Program Fees”) per month in
exchange for the resources provided by Intermolecular under Amendment Number
Three.

4.2
It is understood that although the parties have agreed upon Program Fees to
cover research under the Agreements, the parties have not defined up-front all
the Task Orders for the research. The parties will work together in good faith
to reach agreement on the Task Orders so that the research efforts are
continuous. However, (a) if Intermolecular has completed research tasks on all
pending Task Orders, except for defining the written understanding of the
Program Technology or Project-Related Technology as described in Section 7.1 but
the parties do not reach agreement under commercially reasonable terms on any
new Task Order(s);or (b) if the parties do not reach agreement on the written
understanding of the Program Technology or Project-Related Technology as
described in Section 7.1 within [***] days after Intermolecular has completed
research tasks on that Task Orders (each party exercising good faith to arrive
at such written understanding), Guardian may suspend the payment of Program Fees
to a maximum period of [***] days until the parties have reached agreement and
Intermolecular has resumed work under one or more new Task Orders. In the event
the payment of Program Fees is suspended under this Section 4.2, the Term will
not be extended on account of the suspended time and Guardian will not be
required to pay Program Fees attributable to the suspended period.

4.3
It is understood that although the parties will work together in good faith to
reach agreement on the Task Orders, any Task Order may be terminated by Guardian
for convenience with [***] days written notice.

5.
MODIFICATION OF ROYALTIES FOR WET COATING MASTER AGREEMENT

5.1
Section 5 of Amendment Number One is further modified by Sections 5.2 and 5.3 of
this Amendment Number Three.


    
Page 2 of 6
Confidential Information
 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Amendment No. 3 to Research Agreements
Guardian - Intermolecular


5.2
Section 11 (“ROYALTIES”) of the Wet Coating Master Agreement is replaced in its
entirety by the following new Section 11:

11. ROYALTIES. Guardian acknowledges and agrees that it will pay Intermolecular:
a.
For products covered by any Project-Related Technology developed under one or
more of: the Task Order effective February 8, 2010, the Task Order effective
Jul. 22, 2010, the Task Order effective Oct. 22, 2010, or the Task Order
effective May 1, 2011 as amended on November 1, 2011 under the Wet Coater Master
Agreement (“AR Task Orders”),

i.
If the license is exclusive, a royalty as defined in Exhibit 2 of this
Agreement; or

ii.
If the license is non-exclusive, a royalty of [***] of Net Sales (as defined in
Exhibit 2 of this Agreement).

b.
For any other Task Orders under this Agreement, the royalties, duration of
royalties and method of calculation for the royalties will be defined in the
applicable Task Order.

c.
The Field for the AR Task Orders is defined in Section 5.7 of Amendment Number
One. For all other Task Orders, the Field will be defined in the Task Order.

d.
Any royalties under this Agreement will go for [***] after Guardian's first
commercial sale of products based on Project-Related Technology where the
Project-Related Technology is covered by intellectual property that is owned or
co-owned by Intermolecular, or as long as the unexpired term of at least one
issued and valid patent that covers the relevant Project-Related Technology and
is owned or co-owned by Intermolecular, whichever is longer, but in either case
not to exceed [***] from the completion of the Task Order which gave rise to the
development of the relevant Project-Related Technology.

e.
Guardian will provide quarterly reports to Intermolecular on the sales of
licensed products and will pay the applicable royalties on a quarterly basis.
For any royalties that are due to Intermolecular, no later than [***] days after
the end of each Guardian fiscal quarter, Guardian will issue Intermolecular a
written report containing the number of licensed products shipped by or on
behalf of Guardian and all applicable Guardian Affiliates to any Third Parties
during such quarter and the corresponding royalty amount to be paid to
Intermolecular, Guardian will make all applicable royalty payments at the same
time as issuing the report. Each party shall be responsible for all of its own
costs of commercializing products or licensing intellectual property rights,
including any payments to Third Parties for work done by such Third Parties or
for licenses necessary for the manufacture, sale, or use of Products by a party
or its Affiliates or sub-licensees.

5.3
Intermolecular shall have the right to grant a license to a third party under
Intermolecular’s rights in Project-Related Technology developed under the AR
Task Orders without any prior approval or consent from Guardian subject to the
provisions of this Section; provided, however, that if Guardian has an exclusive
license within the Field, then Intermolecular may not grant a license to any
third party within the Field without Guardian’s prior written consent.

a.
If (i) Intermolecular enters into an agreement with a third party that grants
the third party a license under Intermolecular’s rights in Project-Related
Technology developed under the AR Task Orders (“Third Party License”), and (ii)
the patents and patent applications licensed under such Third Party License that
are directly based on or arising from the Project-Related Technology comprise a
Percentage Patent Share (as shown below) of all patents and patent applications
licensed under such Third Party License, and (iii) Intermolecular actually
receives monetary compensation from such third party as consideration for such
Third Party License, then Intermolecular agrees to pay Guardian a corresponding
Percentage Royalty Share (as shown below) of the "Adjusted Monetary
Compensation" (as defined below) within [***] days after Intermolecular receives
the monetary compensation. The Adjusted Monetary Compensation is defined as the
monetary compensation received by Intermolecular minus all of Intermolecular’s
expenses related to obtaining such Third Party License as well as any taxes
other than taxes based on Intermolecular’s net income.




    
Page 3 of 6
Confidential Information
 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Amendment No. 3 to Research Agreements
Guardian - Intermolecular


Percentage Patent Share                    Percentage Royalty Share
Greater than or equal to [***]                [***]
Greater than or equal to [***] and less than [***]        [***]
Greater than or equal to [***] and less than [***]        [***]
Less than [***]                        [***]
b.
In the event Intermolecular grants a license to a third party solely within the
Field as defined in Section 5.7 of Amendment Number One where such royalty rate
is less than or equal to [***] of the Net Sales of such products by the third
party (“Third Party Licensed Products”), the royalty rate payable by Guardian to
Intermolecular under Exhibit 2 to the Wet Coating Master Agreement shall
decrease to [***] of Net Sales for the duration of royalties owed by Guardian.

5.4
Whenever Intermolecular is subject to royalty or revenue-share payment
obligations in favor of Guardian (whether under the terms of the Agreement or a
Task Order), or the proper calculation of royalties payable by Guardian is
subject (or tied) to transactions involving Intermolecular and any third parties
(such as in Section 5.3(b) above), Guardian will have audit rights over
Intermolecular that are parallel and substantially similar to in all respects
the audit rights granted to Intermolecular over Guardian under Exhibit 2 to the
Wet Coating Master Agreement.

6.
CLARIFICATION OF ROYALTIES FOR SPUTTERED COATING MASTER AGREEMENT

6.1
For Task Orders under the Sputtered Coating Master Agreement, unless otherwise
defined in this Amendment Number Three, the Field, royalties, duration of
royalties and method of calculation for the royalties will be defined in the
applicable Task Order.

6.2
For the following Task Orders under the Sputtered Coating Master Agreement: Task
Order effective Jul. 22, 2010, a Task Order effective November 30, 2010, a Task
Order effective Jan. 1, 2012 and a Task Order effective June 1, 2012 (“Past
Sputtered Task Orders”) ; royalties under these Task Order will go for [***]
after Guardian's first commercial sale of products based on Program Technology
where the Program Technology is covered by intellectual property that is owned
or co-owned by Intermolecular, or as long as the unexpired term of at least one
issued and valid patent that covers the relevant Program Technology and is owned
or co-owned by Intermolecular, whichever is longer, but in either case not to
exceed [***] from the completion of the Task Order which gave rise to the
development of the relevant Program Technology.

6.3
If a Guardian Product sold incorporates or uses Program Technology from one or
more of the Past Sputtered Task Orders and is not used with Program Technology
from any further Task Order under the Sputtered Master Agreement, the royalty
rate for such product shall be the sum of the royalty rates for each Program
Technology as designated in the respective Task Orders, provided that the
royalty rate for such product shall not be greater than [***].

6.4
Whenever Intermolecular is subject to royalty or revenue-share payment
obligations in favor of Guardian (whether under the terms of the Agreement or a
Task Order), or the proper calculation of royalties payable by Guardian is
subject (or tied) to transactions involving Intermolecular and any third parties
(such as in Section 5.3(b) above), Guardian will have audit rights over
Intermolecular that are parallel and substantially similar to in all respects
the audit rights granted to Intermolecular over Guardian under Sections 7.4 and
7.7 of the Sputtered Coating Master Agreement.



7.
CLARIFICATION OF TASK ORDER INTELLECTUAL PROPERTY

7.1
For any Task Order under either of the Agreements, the Task Order will not be
completed until the parties have agreed in writing on the licensable Program
Technology or Project-Related Technology, if any, that was developed under the
Task Order. Notwithstanding the foregoing, for the purpose of computing time
periods to trigger minimum royalty obligations, the Task order shall be deemed
completed if Guardian has not specified tasks for such Task Order for a period
of [***] days.


    
Page 4 of 6
Confidential Information
 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Amendment No. 3 to Research Agreements
Guardian - Intermolecular


8.
RECORDS; INSPECTION.

8.1
Intermolecular shall keep complete, true and accurate books of account and
records on its own behalf for the purpose of confirming the FTE Resources or
Equipment Resources provided under the Agreements. Such books and records shall
be kept at Intermolecular for at least [***] years following the end of the
calendar quarter to which they pertain. Such records will be open for inspection
during such [***] year period by an independent auditor reasonably acceptable to
Intermolecular, solely for the purpose of verifying resources provided
hereunder. Such inspections may be made no more than once each calendar year, at
reasonable times and on reasonable notice. Inspections conducted under this
Section shall be at the expense of Guardian, unless a variation of resources
provided exceeding [***] percent [***] of the resources allocated for any period
covered by the inspection is established and confirmed in the course of any such
inspection, whereupon all reasonable costs relating to the inspection for such
period and any amounts as a pro-rata reduction in past Program Fees for
resources not provided will be paid promptly by Intermolecular. Each party
agrees to hold in confidence all information pursuant to the Mutual
Non-Disclosure Agreement that has been entered into between the parties
concerning resources provided and reports, and all information learned in the
course of any audit or inspection, except to the extent necessary for that party
to reveal such information in order to enforce its rights under this Agreement
or if disclosure is required by law.

9.
MODIFICATION OF FTE RESOURCES OR EQUIPMENT RESOURCES

9.1
During the Term, Guardian shall have the right to reduce or increase the FTE
Resources or the Equipment Resources described in Section 3 above subject to the
following:

a.
In the event Guardian requests a reduction in FTE Resources or Equipment
Resources that is not a Termination for Convenience or a suspension of payment
under Section 4.2, the following requirements must be satisfied –

i.
Guardian shall provide Intermolecular with a prior written notification
requesting such reduction.

ii.
The effective date of such reduction shall be no earlier than the first day of
the first calendar month following a [***] month period from the date of such
notification.

iii.
Furthermore, the effective date of such reduction shall be no earlier than [***]
years from the Amendment Three Effective Date.

iv.
In the event of a requested reduction, the associated Program Fees will be
prospectively reduced on an equitable basis in proportion to the reduction in
FTE Resources or Equipment Resources, but any reduction in associated Program
Fees as a result of such reduction for any calendar quarter shall be no greater
than the amount of royalties due to Intermolecular under Section 11 of the Wet
Coating Master Agreement, Section 5.2 of this Amendment Number Three and the
Task Orders of the Sputtered Coating Master Agreement as modified by Section 6.2
of this Amendment Number Three (“Royalties”). Guardian will pay the reduced
Program Fees as of the effective date of any reduction. Additionally, Guardian
will pay any difference between the reduced Program Fees and the original
Program Fees that is not covered by Royalties on a quarterly basis in accordance
with the procedure in Section 5.2 (e).

b.
In the event Guardian requests an increase in FTE Resources or Equipment
Resources,

i.
Guardian shall provide Intermolecular with a prior written notification
requesting such an increase.

ii.
The effective date of such increase shall be no earlier than the first day of
the first month following a [***] month period from the date of such
notification.



9.2
Notwithstanding Section 9.1, the total amounts due to Intermolecular under the
Program Fees and Royalties during the Term and commencing on the Amendment Three
Effective Date shall not be less than $[***] unless reduced either through a
Termination for Convenience or through a suspension of payment permitted under
Section 4.2.


    
Page 5 of 6
Confidential Information
 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Amendment No. 3 to Research Agreements
Guardian - Intermolecular


10.
INTELLECTUAL PROPERTY PROTECTION

The parties intend that provisions and procedures of Sections 6.1, 6.2, 6.3 and
6.4 (as amended) of the Sputtered Coating Master Agreement as they related to
Program Technology, shall be adhered to and followed by the parties as well, to
the extent practical, in connection with any Project-Related Technology that is
owned or co-owned by Intermolecular under the Wet Coating Master Agreement.
11.
SURVIVAL OF LICENSES

All rights and licenses granted to Guardian under the Agreements (other than
with respect to trademarks) with respect to either Project-Related Technology
that is owned or co-owned by Intermolecular under the Wet Coating Master
Agreement or the Program Technology under the Sputtered Coating Master Agreement
are, and shall otherwise be deemed to be, for purposes of Section 365(n) of the
U.S. Bankruptcy Code, licenses of rights to “intellectual property” as defined
under Section 101 of the Bankruptcy Code. The parties agree that Guardian, as a
licensee of such rights under the Agreements, shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code. The parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against Intermolecular under the Bankruptcy Code, Guardian shall be
entitled to a complete duplicate of (or complete access to, as appropriate) any
such intellectual property and all embodiments of such intellectual property,
and same, if not already in its possession, shall be promptly delivered to
Guardian upon Guardian’s written request (i) upon any such commencement of a
bankruptcy proceeding, unless Intermolecular elects to continue to perform all
of its obligations under the Agreements; or (ii) if not delivered under (i)
above, upon the rejection of either Agreement by or on behalf of Intermolecular.
12.
MISCELLANEOUS

This Amendment Number Three shall be deemed to be incorporated into the
Agreements and made a part thereof. All references to the Agreements in any
other document shall be deemed to refer to the Agreements as modified by this
Amendment Number Three. Except as modified by this Amendment Number Three, all
of the terms and conditions of the Agreements shall remain in full force and
effect. In the event that the terms of this Amendment Number Three conflict with
the terms of the Agreements, the terms of this Amendment Number Three shall
control.
13.
EXECUTION

This Amendment Number Three may be executed in any number of counterpart
originals, each of which shall be deemed an original instrument for all
purposes, but all of which shall comprise one and the same instrument. This
Amendment Number Three may be delivered by electronic mail or facsimile, and a
scanned version of this Amendment Number Three shall be binding as an original.




IN WITNESS WHEREOF, the parties hereto have caused this Amendment Number Three
to be executed by their duly authorized representatives:


“Guardian”                    “Intermolecular”


Guardian Industries Corp.            Intermolecular, Inc.


Date:    February 6, 2014            Date:    February 5, 2014


Name:    /s/Sheldon Davis            Name:    /s/David E. Lazovsky    


(Print)    Sheldon Davis                (Print)    David E. Lazovsky


Title:    Vice President, Glass Innovation    Title:    President and CEO



    
Page 6 of 6
Confidential Information
 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.